Citation Nr: 1542485	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

In May 2014, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2015, the Board granted entitlement to a 70 percent rating for acquired psychiatric disorder.  The Board also found that the Veteran's claim for an increased rating for acquired psychiatric disorder included a claim for a TDIU, as the evidence indicated that he may be unemployable due to his psychiatric disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the Veteran's claim for TDIU instructing the RO to provide further development to include, requesting any required forms to be completed and a VA examination to determine whether his service-connected acquired psychiatric disorder prevents him from obtaining gainful employment.  As the requested development has been completed, no further action to ensure compliance with the remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected acquired psychiatric disorder renders him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Given the fully favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for an acquired psychiatric disorder that is rated as 70 percent disabling.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

Social Security Administration (SSA) records reflect that the Veteran last worked in June 2005.  The records show that the Veteran was found to be disabled due to affective disorders but also due to osteoarthrosis and allied disorders.  The Veteran stated that due to his mental disorders he cannot function, doesn't like being around too many people and has problems with focusing, concentrating, and remembering things, such as directions.  SSA records indicate that his past work history was as an auto body mechanic and auto damage appraiser.  SSA records also show that the highest grade of school the Veteran completed was the 12th grade and he has not completed any type of special job training, trade or vocational school.  

A letter from a VA psychiatrist dated April 2014 stated that while the Veteran worked many years in the auto body industry, he was unable to maintain employment due to his signs and symptoms of PTSD.  He noted the Veteran's co-morbid diagnosis of major depressive disorder and alcohol use disorder which is in full sustained remission.  He reported that the Veteran's symptoms consist of significant anxiety, depression, isolation, hyperarousal and hypervigilance.  He indicated that the Veteran has gross impairment in his thought process and communication.  He stated that the Veteran has difficulty in public situations, a general mistrust of others and only feels safe in his home.  He noted that while the Veteran does have some social support, he has a limited range of affect even with those close to him.  He opined that the Veteran's symptoms have resulted in marked limitations in occupational, social and daily functioning including an intermittent decline in marinating minimal personal hygiene.  

In July 2015, the Veteran underwent a VA examination to determine whether his service-connected acquired psychiatric disorder prevented him from obtaining and maintaining gainful employment.  The Veteran stated that since his last examination in March 2011, he has had an increase in the frequency and severity of several symptoms including anxiety, restlessness, social isolation, lack of motivations, and lack of personal hygiene.  He indicated that he showers one time per week.  The VA examiner reported that the Veteran has a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The VA examiner opined that the current frequency and severity of symptoms would have a negative impact on his ability to obtain and maintain employment.  He stated the Veteran would have moderate-severe difficulty working with others and his thought process and difficulty interacting with others would impair his occupational functioning.  

Given the above, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected acquired psychiatric disorder renders him unable to maintain substantially gainful employment.  His acquired psychiatric disorder causes difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or work like setting.  Accordingly, a grant of TDIU is warranted.  


ORDER

TDIU resulting from a service-connected disability is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


